Citation Nr: 1047824	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  04-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1962 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
by an August 2010 order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), which granted an 
August 2010 Joint Motion for Remand and which vacated a May 2009 
Board decision and remanded the case for additional development.  
The issue initially arose from a November 2002 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2006, the Veteran 
testified at a personal hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

The issue of entitlement to a total disability rating 
based upon individual unemployability has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action. 

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Coronary artery disease is presumed to have been incurred in 
service as a result of herbicide exposure during service in the 
Republic of Vietnam.


CONCLUSION OF LAW

The criteria for presumptive service connection for coronary 
artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(effective before and after August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO dated 
in March 2002, July 2005, and August 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.  The available record includes service treatment 
records, VA treatment and examination reports, non-VA treatment 
records and medical opinions, and the Veteran's statements and 
testimony in support of his claim.  

The Board notes that in August 2010 the Court remanded the issues 
on appeal for additional development to ensure compliance with a 
July 2007 Board remand that had requested an examination by a VA 
physician.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Although this development has not been completed, the Board finds 
that in light of the decision as to the issue addressed further 
attempts to obtain additional evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination of this matter.  There has been substantial 
compliance with all pertinent VA law and regulations and to move 
forward with the claim would not cause any prejudice to the 
appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that certain disorders, including ischemic 
heart disease, associated with herbicide agent exposure in 
service may be presumed service connected.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(effective before and after August 31, 2010).  Veterans diagnosed 
with an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307.  Ischemic 
heart disease associated with herbicide agent exposure in service 
for VA presumptive service connection purposes is defined as 
including myocardial infarction, atherosclerotic cardiovascular 
disease, coronary artery disease, coronary spasm, and coronary 
bypass surgery, but not hypertension or peripheral manifestations 
of arteriosclerosis such as peripheral vascular disease or 
stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, service treatment records show that the Veteran's 
March 1992 retirement examination revealed a normal clinical 
evaluation of the heart.  A chest X-ray study at that time was 
within normal limits and an electrocardiogram (EKG) showed sinus 
bradycardia, but was otherwise normal.  It was noted that there 
was no history of cardiac disease.  Records also show that during 
medical evaluation for a distal clavicle resection in May 1992 an 
X-ray study prior to surgery revealed a borderline heart.  A 
September 2008 service department report noted records show the 
Veteran's served in the Republic of Vietnam, but that the tour 
dates were unclear.

Private medical records show that the Veteran was seen for chest 
tightness in December 1999 and that a January 2000 stress test 
revealed some slight dilation of the left ventricular with some 
thinning in the lateral and inferoposterior walls and hypokinesis 
consistent with scarring, but no ischemia.  A March 2000 report 
noted these findings were suggestive of coronary artery disease.  
A stress echocardiogram in January 2003 indicated coronary artery 
disease and hypertension.  

In statements and personal hearing testimony the Veteran asserted 
that he had elevated blood pressure readings and an enlarged 
heart shortly before his discharge from service in 1992.  He 
stated his belief that these symptoms were early manifestations 
of his hypertension and cardiovascular disease.  

VA cardiovascular examination in November 2008 included diagnoses 
of essential hypertension and cardiovascular disease.  The 
examiner found the Veteran's treatment for hypertension and 
atypical chest pain did not begin until 1999 and that these 
disorders were not related to service.

Based upon the evidence of record, the Board finds that the 
Veteran's coronary artery disease is presumed to have been 
incurred in service as a result of herbicide exposure during 
service in the Republic of Vietnam.  The service department has 
verified that the Veteran served in Vietnam and it is presumed 
that he was exposed to herbicide agents during that service.  The 
medical evidence demonstrates that the Veteran has coronary 
artery disease and there is no indication that he was not exposed 
to herbicide agents or that this disease was otherwise incurred.  
Therefore, entitlement to presumptive service connection for 
coronary artery disease is warranted.


ORDER

Entitlement to service connection for coronary artery disease is 
granted.


REMAND

A review of the record shows the Veteran was provided adequate 
VCAA notice addressing his remaining service connection claim.  
In light of the service connection determination in this case 
based upon herbicide exposure, additional development is required 
prior to appellate review.  The Board also finds that compliance 
with the July 2007 remand request for an examination by a VA 
physician is required.  See Stegall, 11 Vet. App. 268.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment for 
hypertension.  After the Veteran has 
signed any appropriate releases all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran's claims file should be 
reviewed by an appropriate VA physician 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that his 
hypertension was incurred as a result of 
active service or was caused by or 
aggravated by a service-connected 
disability.  All indicated tests and 
studies necessary for an adequate opinion 
should be conducted.  

Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


